Case 1:18-cr-00228-CMA Document 89 Filed 09/30/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


Criminal Action No. 18-cr-00228-CMA

UNITED STATES OF AMERICA,

         Plaintiff,

v.

ARLENE PEREDA,

         Defendant.


              ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


         Upon two motions of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the Motions (Doc. ## 71, 75) are DENIED after complete review of

the Motions on the merits.

         FACTORS CONSIDERED:

     •   The Government concedes that Ms. Pereda’s “diagnosis of congestive heart

         failure, from which she is not expected to recover, presents an ‘extraordinary and

         compelling reason’ which could allow compassionate release under the statute

         and guideline policy statement, because of the strong evidence that individuals

         with heart failure face an increased risk of severe illness from COVID-19.” (Doc.

         # 81 at 16.)
Case 1:18-cr-00228-CMA Document 89 Filed 09/30/20 USDC Colorado Page 2 of 2




    •   However, the § 3553(a) factors weigh heavily against early release. Specifically,

        Ms. Pereda has served less than one-fifth of her sentence, and because the

        offense at issue involved trafficking substantial quantities of narcotics with a

        firearm, such a drastic sentence reduction would not “reflect the seriousness of

        the offense, . . . promote respect for the law, [or] . . . provide just punishment for

        the offense.” § 3553(a)(2)(A).

    •   Additionally, the Court agrees with the Government that Ms. Pereda remains a

        danger to the community despite her health conditions. As the Government

        notes, those conditions existed when she committed the offense at issue in this

        case. (Doc. # 81 at 20) (“Sadly, the defendant sold the pound of

        methamphetamine to the cooperator, dealt drugs repeatedly out of her house,

        and was caught with an enormous stash of drugs, guns, and ammunition after

        she received her medical diagnosis and reevaluated what was important to

        her.”). 1

        DATED: September 30, 2020
                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge


1The Court notes that Ms. Pereda asserts that her current housing facility does not meet her
medical needs. (Doc. # 80.) However, “courts do not have authority to designate an inmate’s
place of imprisonment.” Chesser v. Dir. Fed. Bureau of Prisons, No. 15-cv-01939-NYW, 2018
WL 3729511, at *11 (D. Colo. Aug. 6, 2018) (citing United States v. Williams, 65 F.3d 301, 307
(2d Cir. 1995) (concluding sentencing court “has no authority to order that a convicted
defendant be confined in a particular facility” because that decision was “within the sole
discretion of the [BOP].”)).


                                               2
